DETAILED ACTION
Status of Claims
	This Action is in Response to Application 16/895,317 filed 06/08/2020. The present Application claims priority to Application 15/957,188 filed 04/19/2018 and 13/918,650 filed 06/14/2013. The preliminary amendment filed 08/17/2020 has been acknowledged. Claims 1-25 have been cancelled. Claims 26-45 have been added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9978084 (hereafter Pat. 084) and claims 1-20 of U.S. Patent No. 10713690 (hereafter Pat. 690). Although the claims the claims overlap in scope and are anticipated by the reference claims as shown below.
As per claim 26:
A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
receive test configuration data associated with at least one test scenario for a relevance service configured to identify one or more promotions relevant to a user identity associated with the test configuration data; (See Pat. 084 claim 1, “:the relevance service configured to provide a program interface for receiving relevance service requests via a network, wherein each relevance service request is associated with a user, and the relevance service is configured to process the relevance service request by identifying a set of promotions that are relevant to the user using components of the relevance service in a sequence,” See also Pat 690 claim 1, “A relevance test system comprising: a relevance service configured to provide a program interface for receiving relevance service requests, wherein each relevance service request is associated with a user, and the relevance service is configured to process the relevance service request by identifying a set of promotions that are relevant to the user;”.)
provide a test relevance service request associated with the test configuration data to the relevance service using at least one relevance test driver that interfaces with a program interface of the relevance service; and (See Pat. 084 claim 1, “a relevance test service platform comprising a relevance test driver layer, wherein the relevance test 
in response to the test relevance service request, receive output generated by the relevance service. (See Pat. 084 claim 1, “the test configuration data further includes a first output expected to be generated by the relevance service while processing the test relevance service request for the end-to-end test or the directed test; and in response to receiving the test configuration data: generating the test relevance service request based on the test configuration data; submitting the test 

Non-Obvious Subject Matter
As currently claimed, the invention is similar to those of parent applications 15/957,188 and 13/918,650. The invention as claimed receives test configuration data and provides the test configuration data to a relevance service using a driver to interact with the program interface of the relevance service. The invention then receives the output of the relevance service. 
The Examiner notes similar to the Parent Applications as stated above, while there are references such as R et al. (US 20080282231 A1), Blackwell et al. (US 20050166094 A1), and Toennis et al. (US 20100191598 A1), which teaches individual elements of the claims invention such as implementing testing and testing requests, and determining relevance for promotions, there is insufficient motivation to combine these references. 
Upon further search and consideration, the Examiner notes the following references:
Khanna et al. (US 20080162202 A1), detecting inappropriate activity by analyzing user interactions including performing testing.
Smith et al. (US 20030041050 A1), which talks about marketing campaign management including scenario building and test marketing.
Shan et al. (US 20030033190 A1), which talks about conversion simulation including performing simulations on promotion attributes to determine shopper conversion.
While these additional references broadly discussed claimed elements such as performing testing and utilizing scenarios, these references do not teach or suggest the type of testing for promotional relevance as currently claimed nor do they address the utilization of driver layers. Furthermore, there is still insufficient motivation to combine the references without impermissible hindsight. As such, the Examiner has determined the claimed invention to be non-obvious.
The Examiner further notes similar to the Parent Applications, the claimed invention is determined to be patent eligible. The invention is directed towards a relevance software which, while directed to an abstract idea (targeted content as discussed in Affinity Labs), is similar to DDR in that the claimed invention is directed towards a technological solution for solving a network-centric problem. As such the Examiner has determined the claimed invention to be significantly more. 
The Examiner further notes claims 42-45 are determined to be patent eligible. The computer program product of claims 42-45 are defined in paragraph 0064 of the originally filed specification, wherein the computer program product comprise computer-readable program instructions stored on a non-transitory computer readable medium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622